Title: To Thomas Jefferson from Jesse Hawley, 2 November 1803
From: Hawley, Jesse
To: Jefferson, Thomas


          
            
              Sir
            
            Freehold 2 Novr 1803
          
          An obscure Citizen, young in age, in experience, who conceits he possesses a small share of observation & of feeling for the civil & political interests of his Country, so far presumes on your wisdom as to take the liberty of suggesting some ideas which occurred to him on the perusal of your Excellency’s late message to Congress, which has just came to hand—
          The previous possession of large tracts of unoccupied Land, together with the recent acquisition of the Louisiana Territory opens a vast field for the extension of the American Empire, within the term of 50 or an 100 Years, if we can presume on the perpetuation of our Confederated system of Government—
          The prosperity of infantile settlements depend greatly on either the fostering aid of the Government they are under, or of that of individual Capitalists—The former, if judicious, will perform the part of an affectionate parent for the better—The latter, almost universally, are governed by motives of private interest, which too frequently, & almost unpardonably partake of a selfish monopolizing disposition—The government is as often still more unpardonable in abandoning the inhabitants of new-settlements to the disposition of these land-jobbers—This has notoriously been the case with Virginia & this state (N York)—Not only abandon the land-settler to the extortionate price of the land-holder; but to the numerous cases of disputed, & frequently defeated Titles of their land—
          The considerable part of the land in the township of Freehold has been paid for twice, by the present proprietors, in consequence of its having different claimants as Patentees—I have not been sufficiently early acquainted with the polity of this state to assign an able cause for this defectibility in their legislation, other than an incomplete system of Recording Grants & Conveyances of Land—In this state, at present, they have only County offices for the Record of Land Conveyancing—In Connecticut, they have Town offices for that purpose—
          The defective, “bad titles” of land in this state has greatly retarded emigration from the New England states—They are jealous of Titles—
          The establishment of Recording Offices—the extention of these with the progression of Population & rendered of frequent & easy of access—Admitting no conveyance to be valid untill entered on public Records—The price of Land put as low as policy will admit of to actual settlers with deferred payments for 5, 7, or 10 Years—& the prohibition to large monopolies of land, will, I conceive, be a course of policy which will greatly contribute to the settlement of the Territory with free & independent Farmers—also lead to the personal industry of the proprietor, perhaps mostly to the extention of slaves—
          There are other subjects which the Government might use as means to promote the settlement of the Country some of which are not readily within the reach of individual enterprize—At the Confluence of all principal Rivers—at the head of all Navigable Waters—at every considerable enlargement of Navigation of the Rivers—& many other situations which from their peculiar localities may become, in time, places of considerable settlement & business; let them be laid out in town Lots (which will be particularly necessary in the warmer & more healthy parts of the Territory)—Also impose a legislative restriction on the size & draft of town plots laid out by individuals—Let the Government lay out the principal Roads leading to & thro’ all the principal settlements as fast as they take place, & in the out-set to lay them in the most direct & on the most advantageous ground the Country will admit & improved as well as circumstances will afford—It is often that new, & more particularly older settlements suffer very considerably (by injury done individuals) from an inattention to this particular—Many more subjects of improvement would suggest themselves on making the experiment of settlements—But I have protracted my first intentions—The chief inducement to offer these remarks was, not that I conceived any want of a disposition in the Chief Magistrate to attend to them; but from the multifarious business of the whole Administration they might escape attention—They are most respectfully submitted by,
          Sir, Yours with sincere sentiments of Esteem
          
            
               Jesse Hawley
            
          
         